By the Court,
BeNNett, J.
The action was for money loaned. The question for determination at the trial was whether the money was advanced as a loan, or by way of subscription for the purpose of establishing a newspaper at San José. There was conflicting evidence upon this point, and the judge of the district court found that the money was advanced as a subscription.
*374"We bare frequently held that we would not review the verdict of a jury upon a question of fact, where there was conflicting or contradictory evidence, upon which the verdict was based. The same rule applies to the finding of a judge, to whom a question of fact is submitted, and upon which he has passed. The j udgme-nt in this cause must, therefore, be affirmed.
Ordered accordingly.